Citation Nr: 9909163	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder 
(PTSD), currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from March 1967 to November 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal 
from a January 1992 rating decision by the Los Angeles, California Regional 
Office of the Department of Veterans Affairs (VA), which denied the veteran 
an increased evaluation for his service-connected PTSD.  In connection with 
his current claim, the veteran testified at a hearing before a member of 
the Board sitting at the RO in April 1993.  That member is no longer 
employed at the Board.  In November 1996, the veteran was so advised and 
was requested to respond within 30 days if he desired another hearing 
before the Board.  No response was received.  

The Board previously remanded this case in October 1993 to allow for 
further evidentiary development.  While in remand status, a rating 
decision, dated in December 1995, assigned the veteran a disability rating 
of 50 percent for PTSD, effective from January 1992.  In January 1997, the 
case was again remanded to the RO in light of the change in the schedular 
criteria for rating PTSD, which became effective in November 1996 and the 
former United States Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims (Court) holding in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991). 

During the course of this appeal, the veteran relocated to Arizona, and his 
claims file has been transferred to the jurisdiction of the Phoenix, 
Arizona, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not productive of severe 
impairment in the ability to obtain or retain employment, the veteran's 
ability to establish or maintain effective or favorable relationships with 
people has not been shown to be severely impaired.

2.  The veteran's service-connected PTSD does not produce occupational and 
social impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411 (effective prior to November 7, 1996) and § 4.130, Code 
9411 (effective as of November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Los Angeles, Regional Office, granted Service connection for PTSD, 
rated 30 percent disabling, effective from August 1988, in January 1990.  
This grant of service connection was based on a post service diagnosis of 
this disorder on VA examination in 1989 and evidence on file establishing 
the veteran was engaged in combat while serving in Vietnam.  

In connection with his current claim, the veteran was afforded a VA 
psychiatric examination in September 1991.  On this examination, the 
veteran expressed complaints of depression and anxiety as well as 
experiences with panic attacks and startle responses.  The veteran's 
examiner noted that the veteran dated his symptoms to his early 
hospitalization for wounds received in Vietnam.  The veteran reportedly 
gradually developed frequent nightmares, panic attacks and has become and 
continues to be both irritable and depressed.  It was noted the veteran has 
had serious difficulties in holding jobs, difficulties in his marriages and 
a past history of involvement in the use of alcohol and drugs.  The veteran 
stated that he has been involved in ongoing treatment for his PTSD on a 
private basis, but continues to experience PTSD symptomatology, including 
recollection of events in Vietnam and guilt feelings.  On mental status 
examination, the veteran was found to be cooperative and talkative.  He was 
somewhat guarded, had no formal thought disorder and no loose associations.  
His mood was depressed.  His affect was appropriate to the content of the 
interview.  He denied any delusions or hallucinations, but said that he was 
somewhat suspicious and likes to be by himself and isolated.  He was alert 
and oriented to time, person and place.  He had no present homicidal or 
suicidal thoughts.  His memory of recent and remote events was good.  
Insight and judgment was fair.  PTSD was the Axis I diagnosis.  The 
veteran's examiner observed that the veteran had had a history of 
irritability, violent outbursts and extensive substance abuse, as well as 
adjustment problems in holding jobs since his return from Vietnam.  He 
noted the veteran was currently in ongoing therapy, but continues to have 
symptoms of depression, anxiety, panic attacks, startle responses and 
nightmares, which revolved around his experiences in Vietnam.  The examiner 
opined that the veteran, at this time, was in need of pharmacotherapy and 
recommended the veteran's active involvement in a VA mental hygiene clinic.  
He added that the veteran's symptomatology interferes with his functioning 
and further that the veteran was competent to handle his funds.  

VA outpatient treatment records dated in September 1991 record the 
veteran's complaints of being depressed and having nightmares about 
Vietnam.  It was noted that the veteran has been receiving therapy on a 
weekly basis, but is getting more depressed and wants to be evaluated for 
possible treatment with antidepressants.  PTSD was diagnosed.  Subsequent 
VA outpatient treatment records, also dated in September 1991, note that 
the veteran was in the process of moving to Tehachapi, Arizona, and seeking 
a six-month supply of Prozac.  It was also noted that he was not requesting 
any treatment on an ongoing basis from the mental health clinic.  
Depression was diagnosed. 

In a statement dated in March 1992, a registered psychological assistant, 
Susan Kohtruss Salem, Ph.D., reported that she saw the veteran for 
psychotherapy sessions from December 1990 to October 1991, in connection 
with treatment of his PTSD and panic attacks.  She noted that during this 
time, the veteran was unable to work due to a variety of symptoms triggered 
by stress.  She also said that the veteran experienced anxiety, feelings of 
depression and insecurity.  She reported that in terms of psychological 
testing, the veteran has a moderate to severe score on the Beck's 
depression inventory and a significantly elevated depression score on the 
MMPI.  The veteran was referred for a medication evaluation and was 
prescribed an antidepressant.  She commented that the veteran has not 
worked since 1986, and that the veteran believes he is unable to learn new 
skills and feels that he may experience difficulty working under 
supervision.  She lastly concluded the veteran's pervasive and severe 
psychological symptoms as well as his physical limitations greatly hamper 
his occupational ability.  She recommended that he be granted appropriate 
disability benefits.  

A Social Security Administration (SSA) administrative law judge decision, 
dated in May 1990, and received in July 1992, awarded the veteran 
disability insurance benefits due to a "combination of exertional and 
nonexertional impairments" since July 1988, but not prior thereto.  
Included in this decision was a finding that prior and subsequent to July 
1988, the veteran had residual functional capacity to perform the physical 
exertion requirements of work, except for any significant lifting and 
overhead reaching with his left shoulder and repetitive use of his right 
hand with lifting and carrying in excess of 20 pounds.  As of July 1988, 
however, in addition to the above physical limitations, the veteran could 
no longer tolerate work pressures and interacting with co-workers. 

At his personal hearing in April 1993 before a former member of the Board, 
the veteran described the Vietnam experiences he currently relives and his 
flashbacks and nightmares.  He related difficulty sleeping, hypervigilance 
and being easily startled, especially by the sound of a car backfiring and 
helicopters flying overhead.  He said that he preferred being by himself 
and, with respect to his PTSD therapy, preferred one-on-one counseling as 
opposed to group therapy.  He explained that group therapy exposed him to 
unpleasant thoughts and/or problems expressed by other veterans, who tended 
to influence his demeanor ("somebody's got a bad attitude in the group, um, 
that may set me off").  The veteran said he was unable to complete his 
education under the GI bill due to difficulty retaining information that 
was being taught and a tendency to block out conversation.  He reported 
that much of his past employment involved mechanical applications or 
physical security.  He said the longest lasting job he had was with 
Papermate and that this job lasted from 5 to 6 years.  He expressed 
difficulty dealing with his bosses as well as problems brought on by 
physical pain.  The veteran related having a few friends, which he did not 
see on a regular basis.  He denied having any social life.  The veteran 
related that he was presently on Prozac for depression.  He said he 
discontinued seeking therapy for his PTSD upon moving to Arizona, as he was 
unable to "find some decent help."  In this regard, he explained 
"Tehachapi, has nothing to offer."  

On a VA examination in September 1994, the veteran reported being recently 
separated from his third wife and being left to care on his own for his 
11-year-old daughter and 9-year-old son from his second marriage.  He noted 
that he received no help in their care from his third wife.  He said that 
he was presently caring for his son.  The veteran stated also that marital 
disharmony and stress had increased his feelings of depression, anger and 
isolation.  He also said that although he does not remember his dreams, he 
fears, from the condition of his bedding and feelings that he has not slept 
at all on awakening, that he must be experiencing nightmares.  He reported 
experiencing increased startle responses and that being around people 
produces acute discomfort, including an urgent need for bowel evacuation, 
if the experiences last longer than approximately 15 minutes.  He said that 
he sleeps with weapons close by and becomes almost assaultive if anybody 
comes up behind him unexpectedly.  He stated that his children know never 
to touch him while he is asleep and to call him from the other side of the 
room if they wish to wake him.

On mental status examination, the veteran was noted to be neatly dressed 
and well groomed.  He was cooperative and relatively pleasant, but did 
exhibit some minor irritability.  He was fully oriented in all spheres and 
his recent and remote memory was essentially intact.  His cognitive 
function was concrete.  His speech flow and rhythm, as well as volume, were 
normal.  The veteran understood the nature of the examiner's questions and 
gave appropriate responses.  He was noted to be mildly clinically 
depressed.  His associations were coherent and psychotic processes were not 
suggested.  He denied suicidal ideation.  He admitted to past homicidal 
impulses, but said that he was able to control them.  The examiner noted 
that the veteran had a past history of some assaultive behavior while using 
alcohol and drugs.  Current substance abuse was denied.  The veteran 
reported that his medications, Fluoxetine and Trazodone, prescribed in 
February 1994, alleviated a lot of his symptoms to the extent that he felt 
much more energetic, less depressed and sleeping better.  The diagnostic 
assessment was PTSD based on symptoms compatible with that disorder.  It 
was noted that the veteran had a history of rebelliousness as a youth.  It 
was also noted that the veteran had symptoms of irritability and some 
depression, preceding his service experience covered with a diagnosis of 
dysthymia.  The examiner stated that the veteran's symptoms had been 
exaggerated by his marital experiences with his third wife and reportedly, 
according to the veteran, improved by medication management.  The examiner 
added that on a regular medication regimen, the veteran might well feel 
considerably less stress than he does at present.  

On a related VA PTSD psychological evaluation in September 1994, the 
veteran recalled his military and post service experiences, including his 
marital problems and current relationship with his children.  He stated 
that he currently spends most of his day caring for his home and children.  
The veteran related his employment history and reported that he last worked 
in 1985 or 1986.  He says his jobs ended because of physical incapacity, or 
if an authority treated him unfavorably, he either quit or was "in his 
face."  He said that he has not been arrested for any instance related to 
anger.  He stated that he has had improvement in his anger outbursts with 
sobriety, AA, and therapy, especially with family.  He noted that physical 
impairment continued to impede his full range of functioning.  The veteran 
complained of physical pain, anger outbursts, depression, fatigue and 
attention and concentration difficulties.  He expressed a belief that he is 
distractible and must constantly double check things at home and, thus, 
that he is unemployable.  He stated that he no longer has the repetitive 
nightmares, which he experienced in Vietnam, but imagines he is still 
having the dreams because he wakes exhausted with his sheets in disarray 
and sweaty.  

On objective evaluation, the veteran was noted to be pleasant, neatly 
dressed and self-aware.  He provided information in a concise but complete 
manner.  Diagnostic testing included the Frederick Reaction Index on which 
the veteran scored as having "very severe" PTSD.  On the CES-Depressed Mood 
Scale, his score was consistent with depression.  It was noted by the 
veteran's examining psychologist that these tests were highly responsive to 
conscious exaggeration.  His MMPI profile was valid and consistent with 
major depression.  The MacAndrews Scale, which was noted to measure 
substance abuse, was below average, supporting the veteran's statement that 
he is sober.  It was also noted that there might have been real impact or 
therapy on his symptoms of PTSD, because the PTSD subscale was at 
52 percent.  The examiner indicated that this did not mean that the veteran 
did not suffer from PTSD.  She added, however, that it appears that the 
predominant illness interfering with his functioning at this time is 
depression.  Recurrent major depression and PTSD were the Axis I diagnoses.  
The veteran's global assessment of functioning score was 45.

On a February 1995 VA social work service survey, it was noted that the 
veteran currently is unemployed, lives in a three-bedroom rental house and 
cares for his 9-year-old son.  It was noted that on a typical day, the 
veteran prepares breakfast, sends his son off to school, visits with a 
female friend, does domestic chores, walks the dogs, watches TV and 
sometimes naps.  It was indicated that the veteran helped his son with 
homework and that he cooks and serves dinner.  For the rest of the evening, 
the veteran watches TV with his son.  The veteran sees his 12-year-old 
daughter about three times a week and he reported being on friendly terms 
with the mother of his children.  The veteran also reported having 
acquaintances among his neighbors and casual conversations with them.  The 
veteran said that he socializes and goes out much less than he used to 
prior to 1983, when he enjoyed water-skiing trips, discos and nightclubs, 
including Van Nuys Boulevard.  The veteran said with the progressive damage 
caused by heavy drinking and drug addiction he began to withdraw.  He also 
noted that he became more reactive to crowds and noises, and generally lost 
subjective control over his life.  He said since 1988, when hospitalized 
for three weeks with substance abuse and homicidal ideations, he has had 
clearer thinking and a lessening of rage and violent behavior.  He still 
described himself as impatient with his son, frustrated and unhappy about 
his marital discord and subject to irritability, night sweats and sleep 
disturbances. 

The veteran reported feeling very anxious on occasion in some crowded 
situations, a tendency to be hypervigilant in unfamiliar places and 
reacting anxiously to some loud noises and demonstrating an inability to 
tolerate too much sound and activity at once.  The veteran linked his 
psychiatric symptoms and his former substance abuse to the Vietnam 
experience.  He reported that he stopped all substance abuse in 1988.  He 
described events and relationships in his life in a clear, linear manner, 
with no psychotic content.  His speech reflected normal volume, rate and 
prosody.  His mood was euthymic.  His affect was appropriate and included a 
full range of expression.  Eye contact was good.  Behavior was somewhat 
reserved but still friendly and responsive.  Attention and concentration 
was good during the interview.  The veteran was noted to have some trouble 
focusing and remembering things at times.  His insight and judgment were 
fair.  His physical appearance was neat and well groomed.  The veteran's 
work history was reviewed.  The veteran said that when he worked at 
Papermate, beginning in the late 1970's, he was a "workaholic."  When he 
left this job in the early 1980's, he reportedly took a job as a bus driver 
but quit after a year and a half, as he did not like the hours.  He then 
worked at a tool company as a surface grinder, but had to quit after six 
months due to his physical and psychological conditions.  After 1986, the 
veteran ceased working.

The examiner concluded that the veteran had physical disabilities that have 
interfered with his ability to do certain types of work.  She also noted 
that the evidence suggested the veteran experienced acute PTSD upon service 
discharge and now may be experiencing a mild state of chronic PTSD and 
depression.  She noted the veteran was not on psychotherapy and that he 
takes no psychiatric medication.  She concluded that without the influence 
of past substance abuse on his functioning, the veteran evidences mild 
social impairment, based on his marital relationship problems and mild 
occupational impairment, based on low stress tolerance and need for a 
peaceful orderly environment in order to feel relaxed.  

SSA records received in 1995 included a report of a 1989 psychological 
evaluation of the veteran by a private psychologist, who concluded, as a 
diagnostic impression, that the veteran suffered from dysthymia and a 
generalized anxiety disorder.  

On his most recent VA examination in April 1998, the veteran reported that 
he has been on Social Security disability since approximately 1991 for PTSD 
and basic unemployability.  The veteran reported that over the last year he 
has not worked due to his PTSD disability.  He said that his medical 
treatment over the last year consisted of a single visit to a VA outpatient 
clinic to have his blood pressure checked.  The veteran reported currently 
living alone and stated that he makes phone calls to his children 
approximately once a week.  He said he had a few friends that visit 3 to 4 
times a month for an hour each time.  The veteran described his typical 
day, which he indicated consisted of a combination of domestic chores, 
reading, playing computer games, watching TV and talking on the phone.  The 
veteran reported that he was generally estranged from others and prefers 
solitary activities.  He said he avoids crowds, has symptoms of anger and 
feels easily threatened by others.  He indicated that this was the reason 
for his not being able to work.  The examiner noted that the veteran has 
symptoms of PTSD under both the old and new diagnostic criteria for this 
disorder contained in DSM-III-R and DSM-IV.  The examiner also noted that 
during the examination the veteran exhibited no impairment of thought 
processes or communications, no evidence of delusion or hallucination and 
reported no occasions of inappropriate behavior.  He noted that the veteran 
did not have suicidal thoughts, but had expressed feelings of homicidal 
ideations when confronted by someone else, but that this immediately 
subsides when the confrontation is over.  The veteran had no problems with 
maintaining minimal personal hygiene and no problems with orientation to 
person, place and time.  Memory loss was not present.  The veteran did have 
problems, however, with concentration and staying on task.  Panic attacks 
per se were not actually reported, but the veteran expressed feelings of 
overwhelming anxiety, approximately 3 or 4 times a month.  The veteran 
denied any current impulse control problems.  He reported depressed 
symptoms as coming and going and related this to the amount of sleep he 
gets and what kind of sleep. 

PTSD was diagnosed on Axis I.  On Axis II, the veteran was noted to have 
personality changes associated with PTSD including avoidance of others, 
loss of formerly pleasurable activities, hypervigilance, exaggerated 
startle response and anger making it difficult for him to associate with 
other people.  The veteran's GAF was assessed as 50.  The examiner found 
that the veteran was currently suffering from serious symptoms.  He cited 
for example an inability to keep a job due to recurrent anger, a limited 
social life, serious sleep disturbances and spells of overwhelming anxiety.  

Analysis

The veteran's claim for an increased evaluation for his PTSD is well 
grounded, meaning it is plausible.  The Board also finds that all relevant 
evidence has been obtained with regard to this claim and no further 
assistance to the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a schedule of 
ratings (rating schedule) which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
disability codes identify the various disabilities.  In evaluating the 
veteran's claim for an increased evaluation for his service-connected PTSD, 
the Board has taken into consideration the most recent medical findings in 
light of the applicable provisions of the rating schedule as well as the 
history of this disorder.  We have additionally noted the veteran's 
contentions that this disorder is more severe than currently evaluated by 
VA.  We note in this regard the disability evaluations, in cases where 
entitlement to compensation has already been established, are assigned 
primarily on the basis of the current level of impairment shown on 
objective demonstration.  See 38 U.S.C.A. § 1155; Francisco v. Brown, 
7 Vet. App. 55 (1990); cf. Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1990).  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

During the course of the veteran's appeal, the regulations pertaining to 
psychiatric disabilities were revised.  The veteran's PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (1996).  This code provides 
that a 50 percent rating is to be assigned when the ability to maintain 
effective or favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability to establish 
or maintain effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to obtain or 
retain employment.  

On November 7, 1996, the rating criteria for PTSD were revised and are now 
found in 38 C.F.R. § 4.130, Code 9411.  These revised criteria provide that 
a 50 percent rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to such symptoms 
as: Flattened effect; circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and  effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work-like settings); 
inability to establish and maintain effective relationships.

As the veteran's claim for an increased rating for PTSD was pending when 
the regulations pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, (1990).  Here, either the amended or current 
rating criteria may be applied whichever are most favorable to the veteran.

A review of the recent medical evidence of record shows that on VA 
examination in September 1991, the veteran said that he had continuous 
symptoms of depression, anxiety, panic attacks, startle responses or 
nightmare related to his experiences in Vietnam.  On mental status 
examination, he was observed to be cooperative with fair insight and 
judgment.  He had no formal thought disorder, no impairment of memory and 
no current suicidal and/or homicidal thought.  It was however indicated 
that the veteran experienced depression, anxiety, panic attacks, startle 
responses and nightmares.  It was noted that the veteran had had feelings 
of irritability but related episodes of violent outbursts were indicated to 
be a product of past behavior, to include substance abuse, which he has 
discarded.  

When VA examined the veteran in September 1994, he was noted on mental 
status examination to be neatly dressed and a well groomed relatively 
pleasant individual exhibiting only minor irritability.  His recent and 
remote memory was essentially intact and speech was normal.  
Contemporaneous psychological evaluation substantiated earlier clinical 
indications that the veteran's employment is seriously hampered by both his 
physical and mental disabilities and that his anger outbursts had lessened 
in recent years.  The veteran's predominant psychiatric illness responsible 
for interfering with his current functioning was indicated by the examining 
psychologist to be depression rather than his service-connected PTSD.

The veteran had been unemployed since 1986, he maintained on his most 
recent VA examination that his inability to work was solely due to his 
PTSD.  The clinical evidence, however, including his private psychological 
evaluation in March 1992 and a VA social survey in September 1994 show that 
his employment stems from a combination of both physical and psychological 
conditions.  This was recognized by the Social Security Administration in 
its award of disability insurance benefits to the veteran in May 1990.

Industrial history obtained during the September 1994 social survey, shows 
that the veteran's employment since the late 1970's was terminated for the 
most part by other factors, such as layoffs, dislike for working hours and 
physical pain not solely, and in most cases, not in any way, the result of 
PTSD symptoms.  With regard to social impairment, such is to be evaluated 
only as it affects industrial adaptability.  38 C.F.R. § 4.129 (1996).  The 
record demonstrates that the veteran's social impairment does impact on his 
industrial adaptability generally.  Such impairment, however, was 
characterized as only mild on psychiatric evaluation in September 1994, and 
was based on the veteran's low stress tolerance and need for a peaceful 
orderly environment.

The clinical evidence on file in its entirety, including findings on the 
veteran's most recent VA examination show that the veteran has no evidence 
of a thought disorder and/or memory problems.  He has no problems 
maintaining personal hygiene, is oriented in time, place and person.  He 
was indicated to suffer from episodes of anxiety, sleep disturbance and 
disturbed mood; symptomatology which we note is representative of a 
50 percent disability evaluation under the revised rating criteria.  

Following a review of the claims folder, the Board finds, in sum, that the 
veteran does not warrant a rating in excess of 50 percent for PTSD under 
either the old or new rating criteria.  The veteran has not been 
hospitalized for his PTSD since 1988.  His industrial and social impairment 
from PTSD has been characterized as mild.  There is no recorded clinical 
data suggesting the veteran currently has strained relationships with his 
ex-spouse or his children.  The veteran has social acquaintances.  The 
veteran is shown to be responsive to medical management of his PTSD 
symptoms and requires no ongoing treatment.  The veteran was furthermore 
assigned a GAF score of 50 on his most recent VA examination.  A score of 
50 is consistent with serious symptoms such as suicidal ideation, severe 
rituals or any serious impairment in social, occupational or school 
functioning.  After considering this GAF score in light of the entire 
evidence of record, the Board finds that the veteran does not have PTSD 
symptoms and related impairment more nearly approximating the criteria for 
a 70 percent evaluation under either the old or new rating criteria.  

Considering the veteran's testimony, the recent clinical findings, and 
accepting that the pertinent psychiatric and psychological manifestations 
discussed above are solely attributable to his PTSD, see Mittleider v. 
West, 11 Vet. App. 181 (1998), the Board finds that under the criteria of 
Diagnostic Code 9411, effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, and the 
provisions of 38 C.F.R. § 4.7, a rating in excess of 50 percent for PTSD is 
not warranted.

In reaching its decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the veteran, but does not find that the 
evidence is approximately balanced such as to warrant its application.  


ORDER

An increased evaluation for PTSD is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



- 12 -


